Citation Nr: 0710611	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, on a direct incurrence basis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
pyschiatric disability, on a direct incurrence basis.

3.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
disability.

4.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right ankle disability

5.  Entitlement to service connection for a neck disability, 
on a direct incurrence basis.

6.  Entitlement to service connection for a left hip 
disability, to include as secondary to a service-connected 
right ankle disability.

7.  Entitlement to service connection for a left ankle 
disability, on a direct incurrence basis.

8.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right ankle fracture.

9.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to August 1974 
and again from August 1977 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2004, May 2004, and March 2005 rating 
decisions of the Detroit, Michigan Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The January 2004 rating decision, in pertinent part, denied 
service connection for a left hip disability, to include as 
secondary to service-connected right ankle disability, and 
denied an evaluation in excess of 30 percent for the service-
connected right ankle disability.  The May 2004 rating 
decision granted service connection for a lumbar spine 
disability, and assigned a 40 percent initial rating, 
effective from June 16, 2003.  The March 2005 rating decision 
found new and material evidence had not been received to 
reopen claims for service connection for hypertension and for 
a psychiatric disability, on a direct incurrence basis, and 
denied entitlement to service connection for a neck 
disability and a left ankle disability, on a direct 
incurrence basis.  The March 2005 rating decision also 
adjudicated entitlement to service connection for a left knee 
disability, including as secondary to service-connected 
disability, and for a psychiatric disability as secondary to 
service-connected disability.

With respect to the issues of entitlement to service 
connection for a left hip disability, to include as secondary 
to a service-connected right ankle disability, entitlement to 
an increased evaluation for residuals of a right ankle 
fracture, currently evaluated as 30 percent disabling, and 
entitlement to an initial evaluation in excess of 40 percent 
for degenerative osteoarthritis of the lumbar spine, the 
Board affirmed the RO's January 2004 and May 2004 decisions 
by a decision dated February 14, 2005.  The veteran appealed 
the February 2005 Board decision to the United States Court 
of Appeals for Veterans Claims (Court), which in a September 
2006 Order, granted a September 2006 Joint Motion for Remand 
of the case to the Board.  Although not specifically stated 
in the Court's Order, such Remand action serves to vacate the 
February 14, 2005 Board decision.  

The Board notes that by rating action dated in September 
1999, the RO denied service connection for a left knee 
disability, to include as secondary to a service-connected 
right ankle disability, on the basis that the claim was not 
well grounded.  The veteran did not appeal that decision.  
However, Section 7(b) of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminated well groundedness from the standard of review of 
claims for VA benefits, and provided that a claim for 
benefits denied on the basis of not being well grounded, 
which became final during the period beginning on July 14, 
1999 and ending November 9, 2000, should be readjudicated as 
if the denial had not been made.  See Section 7(b) of the 
VCAA, Pub.L. No. 106-475, 114 Stat. 2096 (2000).  Therefore, 
when the veteran filed to reopen his previously-denied claim 
of entitlement to service connection for a left knee 
disability, in March 2004, the RO undertook readjudication of 
the claim on the merits in the March 2005 rating action on 
appeal.  

In a December 12, 2003 statement, the appellant's 
representative asserted that the veteran has a neck 
disability secondary to service-connected right ankle 
disability, and has a left ankle disability secondary to 
service-connected right ankle disability.  These matters have 
not been adjudicated by the RO, and as such, are not for 
appellate consideration on this appeal.  In this regard, the 
Board notes that the March 2005 rating decision adjudicated 
service connection for a neck disability and for a left ankle 
disability on the basis of direct incurrence in service only.  
As such, the claims of entitlement to service connection for 
a neck disability as secondary to service-connected right 
ankle disability, and service connection for a left ankle 
disability as secondary to service-connected right ankle 
disability, are referred to the RO for appropriate action.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for hypertension, and a psychiatric disability, on 
a direct incurrence basis, entitlement to service connection 
for a psychiatric disability as secondary to service-
connected disability, and entitlement to service connection 
for a left knee disability, including as secondary to 
service-connected right ankle disability, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has a currently diagnosed left ankle 
disability.

2.  The competent evidence of record does not demonstrate 
that the veteran has a currently diagnosed left hip 
disability.

3.  A chronic neck disability, degenerative joint disease of 
the cervical spine, was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence to be etiologically related to active service.

4.  The veteran's residuals of a right ankle fracture are 
manifested by complaints of pain and instability; 
objectively, the competent evidence reveals limitation of 
motion, pain on movement and use of assistive devices but 
fails to show ankylosis or abduction, adduction, inversion or 
eversion deformity.

5.  The veteran's degenerative osteoarthritis of the lumbar 
spine is manifested by complaints of pain; objectively, there 
was limitation of motion but no ankylosis and no neurological 
findings.


CONCLUSIONS OF LAW

1.  A chronic neck disability was not incurred in or 
aggravated by active service, nor may degenerative joint 
disease of the cervical spine be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  A left hip disability was not incurred in or aggravated 
by active service, nor proximately due to, or aggravated by, 
service-connected right ankle disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2006).

4.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right ankle fracture have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5270 
(2006).

5.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for osteoarthritis of the lumbar spine 
have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010-5292 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's service connection claims, VA 
satisfied its duty to notify by means of July 2003 and March 
2004 letters from the agency of original jurisdiction (AOJ) 
to the appellant.  These letters informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  It is 
unclear from the record whether in the VCAA notice letters 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claims.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The AOJ 
letters noted above informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

The Board observes that the aforementioned letters did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With respect to the veteran's claim for an increased 
evaluation for his service-connected low back disability, 
because the May 2004 rating decision granted the veteran's 
claim of entitlement to service connection for a low back 
disability, such claim is now substantiated.  As such, his 
filing of a notice of disagreement as to the May 2004 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The July 2004 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for a spine 
disability, and included a description of the rating formulas 
under those diagnostic codes.  The appellant was thus 
informed of what was needed to achieve higher schedular 
ratings for the service-connected disability on appeal.

With respect to the veteran's claim for an increased 
evaluation for his service-connected right ankle disability, 
VA satisfied its duty to notify by means of a July 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  It is 
unclear from the record whether in the VCAA notice letter the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letter noted 
above informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the May 2004 statement 
of the case included such information, and included a 
description of the rating formula for all possible schedular 
ratings under that diagnostic code.  As such, the failure to 
include such notice in the VCAA letter did not prejudice the 
veteran here.  

The July 2003 letter also failed to discuss the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's claim for an increased rating, 
no effective date will be assigned.  As such, the absence of 
notice as to effective dates does not prejudice the veteran 
here.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

The Board notes that the veteran contends that another VA 
examination is warranted for his left hip disability.  Such 
an opinion is "necessary" under 38 U.S.C.A. § 5103A(d)(West 
2002) when: (1) there is competent evidence that the veteran 
has a current disability (or persistent or recurrent symptoms 
of a disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4) (West 2002).  In 
this case, the veteran underwent a VA examination in August 
2003 for his left hip disability.  The examiner reported that 
the veteran did not have a current left hip disability, and 
as such, no such disability was related to the veteran's 
right ankle disability.  The veteran has not presented any 
evidence that contradicts such findings.  Moreover, the 
Board, after a review of the August 2003 VA examination 
report in conjunction with the other evidence of record 
pertaining to the veteran's left hip, does not find any 
deficiency in the examination.  Therefore, the Board finds 
that a new VA opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2006).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

A.  Left Ankle

The veteran asserts that service connection is warranted for 
a left ankle disability.  In order to establish service 
connection on a direct basis, the veteran must provide 
evidence of a current disability, and in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  In terms of an in-service injury 
or disease, the veteran's service medical records are silent 
for complaints of, or treatment for, a left ankle disability.  
With respect to a current disability, the record reflects 
that the veteran has complained of experiencing pain.  
Additionally, in a July 2005 VA outpatient treatment report 
the veteran indicated that his left ankle gave him problems.  
However, the record does not demonstrate that the veteran has 
been diagnosed with a current left ankle disability.  
Although, the record demonstrates that his left ankle was x-
rayed in July 2005, the examiner reported that no fracture 
was seen.  Further, although examiner indicated that the 
veteran had minimal soft tissue swelling over the lateral 
malleolus and a spur at the Achilles tendon and insertion of 
the calculus bone, there is no evidence that such 
manifestations were attributed to a clinically diagnosed left 
ankle disability.  Moreover, the Board notes that although 
the veteran has complained of left ankle pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Therefore, as the evidence of record does not demonstrate 
that the veteran has a current left ankle disability, the 
Board concludes that an award of service connection on a 
direct basis is not justified.  Support for this conclusion 
is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

In conclusion, although the veteran asserts that he has a 
current left ankle disability that is related to service, the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current left ankle disability that is related 
to his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left ankle disability.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

B.   Left Hip

The veteran asserts that service connection is warranted for 
a left hip disability, to include as secondary to his 
service-connected right ankle disability.  At the outset, the 
Board observes that the record does not contain an entrance 
examination for his first period of active service from March 
1974 to August 1974.  .  Nevertheless, the Board observes the 
record contains a May 1973 hospital record, in which the 
veteran complained of left hip pain.  An upright radiograph 
of the lumbosacral spine, including the pelvis, revealed 
minimal inferior tilt of the left half of the pelvis and 
shortening of the left lower extremity by 0.4 cms.  It was 
undetermined whether this was clinically significant.  
However, after an x-ray of the veteran's left hip, the 
radiologist reported that there was no evidence of a visible 
left hip abnormality.  The veteran's final diagnosis was 
probably acute septic arthritis.  The record does not contain 
any other findings relative to left hip pain prior the 
veteran's March 1974 entrance into service.  The record also 
does not contain evidence of a left hip disability prior to 
the veteran's August 1977 entrance into service.  Indeed, on 
his August 1977 report of medical examination, the veteran 
denied a history of swollen or painful joints or bone, joint 
or other deformity, and arthritis, rheumatism or bursitis. 

Therefore, because the contemporaneous clinical evidence does 
not demonstrate that the veteran had a chronic, diagnosed 
left hip disability, the Board finds that the presumption of 
soundness applies in this case.  Where the presumption of 
sound condition at entrance to service cannot be rebutted, 
the assumption of the fact for which the presumption stands -
- that is, that the veteran was in sound condition at entry 
to service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1096.

In this regard, with respect to an in-service injury or 
disease, the veteran's service medical records are negative 
for demonstration of any abnormality of the left hip.  With 
respect current disability, the evidence of record fails to 
establish a current diagnosis of a left hip disability upon 
which a valid etiological opinion could be based.  The Board 
notes that in July 2003, the appellant's supervisor wrote the 
veteran would stand constantly on his left side at work to 
relieve the pressure from his ankle.  The Board notes that 
the veteran's supervisor is qualified to report the veteran's 
symptomatic complaints, but that he is not qualified, as a 
lay person, to provide an opinion requiring medical 
knowledge.  Further, on VA examination in August 2003, the 
veteran complained of experiencing left hip pain.  However, 
on examination in August 2003, the examiner reported that the 
veteran's left hip alignment was normal, his leg length was 
equal, he had full range of motion without any complaints, 
and x-rays were negative.  The examiner's diagnosis was that 
the veteran had subjective complaints of pain in the left 
hip, but that objectively, there is no residual of any injury 
or pathology.  He further opined that the veteran did not 
have a current left hip condition.  

Therefore, in the absence of a documented diagnosed left hip 
disability, the Board finds that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, as the 
evidence of record does not demonstrate that the veteran has 
a current left hip disability, the Board concludes that an 
award of service connection is not justified.  Support for 
this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present 
disability there can be no valid claim.  

The Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
degenerative disease of the left hip within the applicable 
time period, or at any time, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.

In conclusion, although the veteran asserts that he has a 
current left hip disability that is related to service, 
including his service-connected right ankle disability, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative medical 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran currently has a left hip 
disability that is related to his service-connected right 
ankle disability or any other incident of his active military 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2006), but does not find 
that the evidence is of such approximate balance as to 
warrant it's application.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a left hip disability, to 
include as secondary to service-connected right ankle 
disability.

C.  Neck

The service medical records are negative for any complaints 
or findings relative to a neck abnormality for either period 
of service.  Indeed, a chronic neck disability, degenerative 
joint disease of the cervical spine, was initially 
demonstrated years after service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Moreover, the record does not contain any competent clinical 
evidence relating current degenerative joint disease of the 
cervical spine to service.  As degenerative joint disease of 
the cervical spine was not demonstrated within one year of 
separation from service, service connection is not warranted 
on a presumptive basis.  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against 
service connection for a neck disability.

2.  Increased Evaluations

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A. Residuals of a Right Ankle Fracture

The veteran is presently assigned a 30 percent rating for 
residuals of a right ankle fracture, pursuant to Diagnostic 
Code 5270.  Under that Code section, a 30 percent disability 
rating may be assigned for ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
zero and 10 degrees.  A 40 percent rating applies where the 
ankle is ankylosed in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.

The competent evidence of record does not establish that the 
ankle is ankylosed in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees. While 
the clinical record, including VA treatment and examination 
dated from 2002 to 2005, consistently demonstrates swelling 
and decreased range of motion with pain, the right ankle has 
not been shown to be ankylosed, or manifest functional 
impairment comparable to ankylosis, at more than 40 degrees 
of plantar flexion, or in dorsiflexion at more than 10 
degrees, even with consideration of additional functional 
impairment due to pain.  Furthermore, the competent evidence 
fails to demonstrate abduction, adduction, inversion or 
eversion deformity such as to warrant the next-higher 
evaluation under Diagnostic code 5270.

As explained above, the schedular criteria have not been 
satisfied, the veteran's disability picture is found to more 
closely approximate the presently assigned 30 percent 
evaluation.  As such, an increased rating is not warranted.
The Board notes that it has considered additional functional 
limitation due to factors such as pain, swelling, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The Board recognizes that examiners have acknowledged and 
confirmed that the veteran experiences pain, swelling, 
limitation of motion, fatigability, and incoordination.  In 
this regard, the record demonstrates that the veteran 
frequently rated his right ankle pain as a 9.5 or 10 out of 
10.  The evidence further indicates that the veteran uses a 
cane and an orthotic device known as the Zero G suspension 
walker.  The evidence also establishes that the veteran 
requires medications to alleviate his symptoms.  Finally, the 
veteran's right ankle disability has prevented him from 
participating in various recreational and household 
activities and has impacted his ability to perform his job.  
As to the latter, a July 2003 letter from his supervisor 
attests to falls on the job due to the right ankle giving 
out.  That letter also noted that, on occasion the veteran 
was sent home from work due to severe right ankle pain, to 
the extent where the veteran could not stand or walk.

However, in spite of the evidence of such functional 
limitation, the Board maintains that such has already been 
contemplated in the assignment of a 30 percent evaluation 
under Diagnostic Code 5270.  As there have been no findings 
of ankylosis in the record, the assignment of the 30 percent 
rating under that Code section indicates that the veteran's 
pain and functional limitation has already been accounted 
for.  Moreover, in the absence of an amputation, there are no 
other Diagnostic Codes under which a higher evaluation may be 
assigned.

In conclusion, the veteran does not meet the diagnostic 
criteria for assignment of the next-higher 40 percent 
evaluation under Diagnostic Code 5270.  Moreover, as the 
veteran's pain and functional limitation have already been 
contemplated in the assignment of a 30 percent rating, a 
higher evaluation is not for application.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  Degenerative Osteoarthritis of the Lumbar Spine

The veteran asserts that an increased evaluation is warranted 
for his service-connected low back disability.  He is 
presently assigned a 40 percent disability evaluation for 
osteoarthritis of the lumbar spine, effective June 16, 2003.  
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2006).  In turn, under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006), degenerative arthritis is rated based on 
limitation of motion of the affected joint.

Before proceeding further, it is noted that the schedular 
criteria for evaluating disabilities of the spine underwent 
revision during the pendency of this appeal.  Such change was 
effective September 26, 2003.

Prior to September 26, 2003, lumbar spine range of motion was 
addressed at Diagnostic Code 5292.  That Code section 
provides a 10 percent disability rating for slight limitation 
of motion.  A 20 percent evaluation is assigned where the 
evidence demonstrates moderate limitation of motion.  
Finally, a 40 percent rating is for application where there 
is severe limitation of lumbar motion.

Thus, the veteran is presently assigned the maximum allowable 
disability evaluation pursuant to Diagnostic Codes 5010-5292, 
as they existed prior to September 26, 2003.  In order to 
attain a higher rating, then, alternate rating codes must be 
consulted.

Here, Diagnostic Code 5285 affords ratings in excess of 40 
percent.  However, that Code section concerns vertebral 
fracture.  As the evidence fails to establish such vertebral 
fracture, that Code section is inapplicable.  Likewise, as 
the evidence fails to demonstrate ankylosis, Diagnostic codes 
5286 and 5289 do not apply.  Finally, although Diagnostic 
Code 5293, for intervertebral disc syndrome, affords a rating 
in excess of 40 percent, that Code section is also 
inapplicable here, because the evidence fails to demonstrate 
degenerative disc disease.  Moreover, VA examination in 
August 2003 failed to show any neurological deficiencies.  
For these reasons, the veteran's disability picture is not 
consistent with the criteria for intervertebral disc 
syndrome, obviating the need for analysis under that Code 
provision.

Thus, for the reasons articulated above, the rating schedule 
for spinal disabilities, as it existed prior to September 26, 
2003, fails to provide a basis for an increased rating for 
the veteran's osteoarthritis of the lumbar spine.

Beginning September 26, 2003, degenerative arthritis of the 
spine is contemplated under Diagnostic Code 5242.  That code 
section utilizes a general rating formula for diseases and 
injuries of the spine.  Under such formula, an evaluation of 
40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.

Thus, in order to achieve the next-higher 50 percent 
evaluation under the revised criteria for disabilities of the 
spine, the evidence must establish unfavorable ankylosis of 
the entire thoracolumbar spine.  However, the clinical 
evidence does not show any findings of unfavorable ankylosis, 
precluding an award of the benefit sought on appeal.  As 
such, the criteria for a 50 percent evaluation under 
Diagnostic Code 5242 have not been satisfied.  

However, as explained before, the musculoskeletal nature of 
the disability requires consideration of additional 
functional limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the Board acknowledges complaints of severe pain with 
range of motion upon VA examination in August 2003.  The 
Board further acknowledges a finding of incoordination and 
functional loss at that examination, though it appears to be 
based solely upon the veteran's subjective complaints.  
However, even with consideration under the criteria set forth 
in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 
202 (1995), the Board finds that any such pain, 
incoordination and functional loss have already been fully 
contemplated in the presently assigned 40 percent rating, 
which  represents the maximum evaluation under the limitation 
of motion Codes as they existed when the rating was granted 
under the old regulations pertaining to disabilities of the 
spine.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable. As 
noted above, in the instant case, the veteran is receiving 
the maximum evaluation under Diagnostic Code 5292 for his 
service-connected low back disability. Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  

Moreover, under the revised regulations pertaining to 
disabilities of the spine , because there has been no 
demonstration, by competent clinical evidence, of additional 
functional impairment comparable to favorable ankylosis of 
the entire thoracolumbar spine, the Board holds that the 
veteran's disability picture does not more closely 
approximate the next-higher 50 percent evaluation under 
Diagnostic Code 5242.

In conclusion, then, it is found that the veteran's 40 
percent disability rating for osteoarthritis of the lumbar 
spine is appropriate over the entirety of the claims period 
and that there is no basis for an increased evaluation under 
the law prior to, or effective from, September 26, 2003.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, it is noted that a VA 
examiner opined in an April 2004 progress note that it was 
not believed that the veteran should be working due to the 
amount of his right ankle pain.  However, no objective 
findings in support of the opinion were provided.  
Additionally, such opinion is not synonymous with a finding 
that the veteran was precluded from working due to his right 
ankle pain.  38 C.F.R. § 3.321 (2006).




ORDER

Entitlement to service connection for a left ankle 
disability, on a direct incurrence basis, is denied.

Entitlement to service connection for a neck disability, on a 
direct incurrence basis, is denied.

Entitlement to service connection for a left hip disability, 
to include as secondary to service-connected residuals of a 
right ankle fracture, is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right ankle fracture is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative osteoarthritis of the lumbar spine is 
denied.


REMAND

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Further, in providing instruction as 
to what information would be considered "new and material", 
the Court indicated that "material" evidence would include 
(1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  "New" evidence would be considered 
new only if it had not been submitted previously to VA and 
was neither "cumulative nor redundant" of evidence already 
in the record.  

With respect to the veteran's claim of entitlement to service 
connection for a left knee disability, to include as 
secondary to a service-connected right ankle disability, the 
record does not reflect that he was ever provided with VCAA 
notification.  With respect to the veteran's claims of 
whether new and material evidence has been received to reopen 
claims of entitlement to service connection for hypertension 
and a psychiatric disability, on a direct incurrence basis, a 
review of the claims file reveals that, in light of the Kent 
decision, the March 2004 VCAA notification letter sent to the 
veteran is insufficient.  Although the letter informed the 
veteran that new and material evidence could be submitted to 
reopen his claims and indicated what type of evidence would 
qualify as "new" evidence, he was not specifically informed 
of what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous October 1993 RO 
denial.  Therefore, the Board finds that the claims must be 
remanded for compliance with the VCAA and recent case law.

The veteran contends that he has psychiatric disability as 
secondary to his service-connected right ankle disability.  
Significantly, however, although such claim has not been 
previously finally denied, the March 2005 rating decision 
adjudicated the claim on the basis of whether new and 
material evidence had been received to reopen the claim.  The 
veteran must be afforded de novo adjudication of the issue 
prior to appellate consideration.  Moreover, the record does 
not reflect that the veteran has been afforded a VA 
examination to determine all current psychiatric disability, 
and whether any current psychiatric disability is caused or 
aggravated by his service-connected right ankle disability.  
The Board finds that such an examination would be useful in 
order to fairly adjudicate the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for a 
psychiatric disability as secondary to 
service-connected right ankle 
disability, and entitlement to service 
connection for a left knee disability, 
including as secondary to service-
connected disability.  The appellant 
must be apprised of which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to 
the VA.  Additionally, the veteran 
should be advised of what information 
and evidence not previously provided, if 
any, will assist in substantiating or is 
necessary to substantiate the elements 
of the claims, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

Such notice should also include an 
explanation of the information or 
evidence needed to reopen the previously 
denied claims for service connection for 
hypertension and a psychiatric 
disability, on a direct incurrence basis, 
as outlined by the Court in Kent v. 
Nicholson, 20 Vet. App 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection for hypertension and a 
psychiatric disability that were found 
insufficient in the previous October 1993 
final denial of record.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for the disabilities at issue 
since his military service.  After 
securing the necessary authorizations for 
release of this information, the AOJ 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  The veteran should then be afforded a 
VA psychiatric examination by the 
appropriate specialist to determine the 
nature and etiology of current 
psychiatric disability.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current 
psychiatric disability is caused or 
aggravated by his service-connected right 
ankle disability.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Thereafter, the RO should adjudicate 
the claim for service connection for a 
psychiatric disability as secondary to 
service-connected disability, de novo.  
If additional evidence is received with 
regard to the new and material evidence 
claims, or claim for service connection 
for left knee disability, the AOJ should 
readjudicate those issues on appeal.  If 
any benefit sought remains denied, the 
AOJ should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


